


Exhibit 10.8




Chevron Corporation
Long-Term Incentive Plan Award
Non-Qualified Stock Options
Terms and Conditions




STOCK OPTION AWARD. Your Stock Option Award is for non-qualified stock options
to purchase shares of Chevron Corporation common stock. These stock options are
granted to you under the Long-Term Incentive Plan (“Plan”). The Plan’s terms and
the terms of the Rules adopted pursuant to the Plan are incorporated herein. For
a copy of the plan documents, go to
http://hr.chevron.com/northamerica/us/payprograms/executiveplans/ltip.asp or the
Global Executive Plans Web site at
http://hr.chevron.com/globalprograms/execplans/ltip.aspx, or contact the
Executive Compensation Group at execplans@chevron.com or 1-925-842-7304. By
accepting this Stock Option Award, you agree to all terms and conditions of the
Plan, its Rules, and any provisions herein that may be in addition thereto. In
the event of any conflict between the provisions of this agreement and the terms
of the Plan or Rules, the terms of the Plan and/or Rules shall govern. The
aforesaid documents and the number of options granted as reflected in your
Morgan Stanley account collectively constitute the Award.
A.
GRANT DATE. The Grant Date of your Stock Option Award is [insert date].

B.
NUMBER OF OPTIONS GRANTED. The number of stock options granted is reflected on
the [insert date] grant detail screen in the ”Stock Option/SAR” section of your
Morgan Stanley account at www.benefitaccess.com.

C.
EXERCISE PRICE. The exercise price is the Chevron common stock closing price
(U.S.$[insert price]) on the Grant Date, as listed on the New York Stock
Exchange (“NYSE”). You can find the exercise price from the Chevron Historical
Price Lookup page at
http://investor.chevron.com/phoenix.zhtml?c=130102&p=irol-stockLookup

D.
VESTING SCHEDULE. Subject to Subsection F., 33 1/3% of the Stock Option Award
shall vest on the first anniversary of the Grant Date, 66 2/3% shall vest on the
second anniversary of the Grant Date and 100% shall vest on the third
anniversary of the Grant Date. The Stock Option Award cannot be exercised to the
extent it is not vested.

E.
EXERCISE PERIOD. Subject to Subsection F., your vested stock options may be
exercised up until the tenth anniversary of the Grant Date, provided you remain
employed by Chevron and the NYSE is open on such date. Should this tenth
anniversary date fall on a day that the NYSE is not open, stock options may be
exercised only up until the last day that the NYSE is open immediately prior to
that tenth anniversary.

F.
EFFECT OF TERMINATION ON VESTING AND EXERCISE PERIOD. Termination of employment
impacts your Stock Option Award’s Vesting Schedule and Exercise Period.

Termination for Non-European Union Payroll Countries
If you are on a non-European Union country’s payroll at termination of
employment, your Stock Option Award is affected as follows.
i.
One hundred percent (100%) of the Stock Option Award will vest if your
employment terminates on or after [insert date] and if, upon termination of
employment, you are at least age 65, have at least 90 points (sum of age and
service at termination of employment), or submit documentation substantiating
required retirement due to the attainment of the normal statutory or mandatory
retirement age, based on the applicable jurisdiction for your employing company
at the time of termination. Your vested Stock Option Award is exercisable until
the tenth anniversary of the Grant Date as described in Subsection E.

ii.
A portion of the Stock Option Award will vest if your employment terminates on
or after [insert date] and if, upon termination of employment, you are at least
age 60 or have at least 75 points (sum of age and service at termination of
employment). The number of vested stock options is determined by multiplying the
number of stock options granted by the number of whole months from the Grant
Date to your termination date, up to a maximum of 36 months, divided by 36
months. The portion not vested is forfeited. The vested


15001- NQSO LTIP Grant Terms                                 Page 1

--------------------------------------------------------------------------------




portion of your Stock Option Award is exercisable until the last day that the
NYSE is open that is no more than five years after your termination date or, if
earlier, the date it would last be exercisable under Subsection E. in the
absence of your termination.
iii.
One hundred percent (100%) of the Stock Option Award will vest if you terminate
employment after a Change in Control and qualify for a Change in Control
severance pay program maintained by the Corporation. Your vested Stock Option
Award is exercisable until the tenth anniversary of the Grant Date as described
in Subsection E.

iv.
If at termination of employment, none of the above Subsections F.i., F.ii., and
F.iii. is satisfied, the portion of your Stock Option Award that is not vested
at termination is forfeited. The portion of your Stock Option Award that is
already vested is exercisable until the last day that the NYSE is open that is
no more than 180 days after your termination date or, if earlier, the date it
would last be exercisable under Subsection E. in the absence of your
termination.



Termination for European Union Payroll Countries
If you are on an European Union country’s payroll at termination of employment,
your Stock Option Award is affected as follows.


v.
If your employment terminates on or after [insert date] and if, upon termination
of employment, you have at least 30 years of service, your Stock Option Award
will continue to vest according to the Vesting Schedule under Subsection D. Your
vested Stock Option Award is exercisable until the tenth anniversary of the
Grant Date as described in Subsection E.



vi.
If your employment terminates on or after [insert date] and if, upon termination
of employment, you have at least 25 years of service but less than 30 years of
service, the portion of your Stock Option Award that is not vested at
termination is forfeited. The portion of your Stock Option Award that is already
vested is exercisable until the last day that the NYSE is open that is no more
than five years after your termination date or, if earlier, the date it would
last be exercisable under Subsection E. in the absence of your termination.



vii.
If your employment terminates on or after [insert date] and if, upon termination
of employment, you have at least one year of service but less than 25 years of
service, the portion of your Stock Option Award that is not vested at
termination is forfeited. The portion of your Stock Option Award that is already
vested is exercisable until the last day that the NYSE is open that is no more
than 180 days after your termination date or, if earlier, the date it would last
be exercisable under Subsection E. in the absence of your termination.



viii.
One hundred percent (100%) of the Stock Option Award will vest if you terminate
employment after a Change in Control and qualify for a Change in Control
severance pay program maintained by the Corporation. Your vested Stock Option
Award is exercisable until the tenth anniversary of the Grant Date as described
in Subsection E.



ix.
If at termination of employment, none of the above Subsections F.v., F.vi.,
F.vii., and F.viii. is satisfied, 100 percent of your Stock Option Award is
forfeited.



G.
DISABILITY. For purposes of the Vesting Schedule and the Exercise Period of your
Stock Option Award, you are deemed to have terminated upon the earlier of
twenty-nine (29) months after the commencement of long-term disability benefits
under a plan or program sponsored by the Corporation, or the date you fail to
qualify or no longer qualify for such long-term disability benefits, provided
that you do not return to active employment with the Corporation at that time.

H.
FAILURE TO EXERCISE. Unexercised Stock Option Awards are forfeited at the end of
the applicable Exercise Period.

I.
EXERCISE CHOICES. You may exercise your vested Stock Option Award under the
following four exercise choices: (i) same day sale; (ii) sell-to-cover; (iii)
cash exercise; or (iv) stock swap. For more information, please refer to
“Exercise Choices and Examples” at
http://hr.chevron.com/northamerica/us/payprograms/executiveplans/exercisechoices.asp,
or, if you are not subject to U.S. taxation,
http://hr.chevron.com/globalprograms/execplans/exercisechoices.aspx.

J.
NO DEFERRAL. You may not defer payment of proceeds as a result of the exercise
of your Stock Option Award.


15001- NQSO LTIP Grant Terms                                 Page 2

--------------------------------------------------------------------------------




K.
MISCONDUCT. Stock Option Awards may be forfeited for Misconduct as defined in
the Plan, and the Corporation may demand repayment of amounts received upon
exercise on or after the date of the Misconduct. See the terms of the Plan for
additional information.

L.
TAXATION. The tax consequences of Stock Option Awards vary, and, depending on
the country’s laws that govern this Stock Option Award, taxation can be
triggered upon events such as the grant, vest, and/or exercise of such Stock
Option Award. Consult the prospectus or prospectus supplement and your tax
advisor for more information regarding the tax consequences of your Stock Option
Award. For a copy of the prospectus or prospectus supplement, go to
http://hr.chevron.com/northamerica/us/payprograms/executiveplans/ltip.asp or the
Global Executive Plans Web site at
http://hr.chevron.com/globalprograms/execplans/ltip.aspx

M.
ADJUSTMENTS. In the event of any change in the outstanding shares of Common
Stock by reason of any stock dividend or split, recapitalization,
reclassification, merger, consolidation, or other similar corporate change, the
number of stock options and the Exercise Price of the Stock Option Award under
this agreement shall be adjusted, as appropriate.

N.
NON-TRANSFERABILITY OF AWARD. You are not permitted to sell, transfer, pledge,
assign or encumber this Stock Option Award during your lifetime. Notwithstanding
the foregoing, this Stock Option Award may be transferred or assigned after your
death to your beneficiary or according to the laws of descent in your
jurisdiction or pursuant to a domestic relations order enforceable under
applicable law.

O.
BENEFICIARY DESIGNATION. You may designate a beneficiary for your Stock Option
Award upon your death at https://www.benefitsweb.com/chevron.html. Non-U.S.
payroll employees may download a beneficiary designation form from the Global
Executive Plans Web page at
http://hr.chevron.com/globalprograms/execplans/docs/GO76VnonUS.pdf.

P.
ABILITY TO SUBSTITUTE. The Management Compensation Committee shall have the
ability to substitute, without receiving participant permission, Stock
Appreciation Rights (SARs) paid only in stock for outstanding options; provided,
that the number of substituted SARs equals the number of shares underlying the
options and the Exercise Price of the SARs is equal to the Exercise Price of the
options.






15001- NQSO LTIP Grant Terms                                 Page 3